Citation Nr: 1229373	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-38 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for right ear hearing loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) that continued a disability rating of 10 percent for right ear hearing loss.

The Board notes that in the Veteran's October 2009 substantive appeal, he appeared to argue that he should receive a higher rating for his right ear hearing loss pursuant to 38 U.S.C.A. § 1151(a) (2011) as the surgery made his right ear hearing loss worse.  As the Veteran is already service connected for right ear hearing loss, any worsening in that loss due to the surgery is contemplated when rating his disability.  If he is attempting to file a claim for compensation under 38 U.S.C.A. § 1151(a) for a disability other than worsened hearing loss in his right ear due to his surgery, he should do so with specificity at the RO, to include identifying the disability he is claiming.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDING OF FACT

The Veteran's hearing loss has been manifested by no worse than Level VII hearing loss in the right ear and Level I hearing loss in the nonservice-connected left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.951, 4.85, Diagnostic Code 6100, and 4.86 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, severity and additional disablement caused by his disability.  The June 2008 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The case was last adjudicated in July 2012.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records (STRs), VA examination reports, VA treatment records, and private treatment records.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for the Veteran's right ear hearing loss has been in effect since November 1979.  The Veteran was initially assigned a 0 percent, noncompensable rating, and in November 1981 his disability rating for right ear hearing loss was raised to 10 percent.  The Board notes that because the Veteran's 10 percent rating has been in effect for 20 years it is protected and cannot be reduced except upon a finding of fraud.  38 C.F.R. § 3.951.  

The Veteran filed this claim for an increased rating in May 2008.  In the October 2008 rating decision on appeal, the RO continued the 10 percent rating for right ear hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 3.385 (2011).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a) (2011).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  As will be shown below, the Veteran does fall within the criteria for the application of 38 C.F.R. § 4.86(a) in evaluations from January 2009 and later, and this provision will be appropriately applied in the calculations below.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation for hearing impairment, the nonservice connected ear is typically assigned a Roman numeral designation of Level I for hearing impairment.  38 C.F.R. § 4.85(f).  

Turning to the evidence, the Veteran was accorded a VA audiological examination with QTC Medical Services in July 2008.  Puretone thresholds on this examination, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
45
50
75
85
64
LEFT
30
25
30
65
38

Speech audiometry revealed speech recognition ability of 100 percent in both ears.

Applying the findings from the July 2008 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level II in one ear and the other ear is not service connected, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

The Veteran's VA treatment records show a history of continuing treatment for hearing loss.  The Veteran underwent a right tympanoplasty and partial ossicular chain reconstruction in September 2008 to restore the Veteran's tympanic membrane perforation.  After the surgery, the Veteran reported in October 2008 that his hearing had actually become somewhat worse.  In February 2009 the Veteran was fitted for a hearing aid.  

In October 2009 audiometric test results from two previous VA audiology outpatient evaluations at the Atlanta VA Medical Center (VAMC) in June 2008 and January 2009 were received.  The speech recognition test component of these evaluations used the NU-6 word list instead of the Maryland CNC word list.  Thus, these results are not adequate for rating purposes under 38 C.F.R. § 4.85.  Id.  However, even when these test results are taken into consideration for the sake of argument, the results again provide ratings of 0 percent for hearing loss, consistent with the Veteran's other hearing loss evaluations.

In this regard, puretone thresholds at the June 2008 outpatient evaluation, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
45
45
70
65
56
LEFT
30
25
35
60
38

Speech audiometry under the NU-6 word list revealed speech recognition ability of 96 percent in both ears.

As noted above, for the sake of argument the Board will apply these results to 38 C.F.R. § 4.85, even though the speech recognition testing is not appropriate for rating purposes.  Applying the findings from the June 2008 VA outpatient evaluation to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear.  Where hearing loss is at Level I in one ear and the other ear is not service connected, a 0 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.

The puretone thresholds in decibels from the January 2009 outpatient evaluation were as follows: 


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
65
55
80
75
69
LEFT
25
25
30
55
29

Speech audiometry under the NU-6 word list revealed speech recognition ability of 80 percent in the right ear and of 96 percent in the left ear.

As the Veteran's puretone threshold at each of the four specified frequencies was 55 decibels or higher for the right ear, the Roman numeral designation can be taken from either Table VI or Table VIA, whichever is greater.  38 C.F.R. § 4.86(a).  Applying the findings from the January 2009 VA examination yields a finding of Level IV hearing loss (Table VI) or Level V hearing loss (Table VIA) in the right ear and Level I hearing loss in the left ear.  38 C.F.R. §§ 4.85, 4.86(a).  Where hearing loss is at Level V in one ear and the other ear is not service connected, a 0 percent rating is assigned under Table VII.  Id.  Although not technically eligible for rating purposes under 38 C.F.R. § 4.85, both the June 2008 and January 2009 examinations provide results consistent with the results achieved in the July 2008 examination.  To the extent the January 2009 results can be used for rating purposed under 38 C.F.R. § 4.86, as noted above, the findings still result in a 0 percent rating. 

The Veteran also submitted a private evaluation from Bi-County Ear, Nose, and Throat from August 2009.  The private physician reported that the Veteran's tympanic membranes in both ears were now intact.  The physician also reported that the Veteran did still have decreased neurosensory hearing and conductive hearing loss and that the level of hearing loss could fluctuate throughout the day.  The audiological examination did not conform to the VA requirements for examination for hearing impairment because it did not interpret the examination graph and did not include the Maryland CNC speech discrimination test; rather the report indicated that only an unspecified speech recognition threshold test was performed.  38 C.F.R. § 4.85.  However, even if the examination were to be considered for rating purposes under 38 C.F.R. §§ 4.85 and 4.86(a), the findings in the examination are consistent with the findings made in the previous examinations and the subsequent May 2012 examination.  Applying the perceived values of the August 2009 audiological graph to the provisions of 38 C.F.R. §§ 4.85, 4.86(a) yields a finding of Level II hearing loss (Table VI) or Level VII hearing loss (Table VIA) in the right ear and Level I hearing loss in the left ear.  38 C.F.R. §§ 4.85, 4.86(a).  Where hearing loss is at Level VII in one ear the other is not service connected, a 0 percent rating is assigned under Table VII.  Id.

The Board notes that the Court has held that, in some instances, VA has a duty to return for clarification unclear or insufficient private examination reports or to explain why it need not seek such clarification.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011).  In Savage, the Court held that private audiological evaluations that did not specify, among other things, the type of speech recognition testing conducted were the type of medical records that VA has a duty to seek to clarify, as the reports in question "reasonably appear[ed] to contain information that is not otherwise in the record and that may potentially help substantiate" a Veteran's claim.  Id.  Here, however, the Board finds that remand for clarification or additional testing is unnecessary.  Even if the Board were to allow for the use of the private examination under the provisions of 38 C.F.R. §§ 4.85, 4.86(a), the Veteran would not be entitled to a rating in excess of 0 percent for hearing loss.  38 C.F.R. §§ 4.85; 4.86(a).  The hearing test results achieved in August 2009 are consistent with the Veteran's other hearing examinations, and there is nothing to indicate that the August 2009 examination presents hearing loss symptoms any different or more severe than those that are already amply presented in the other examinations in the record.

The Veteran was given an additional VA audiological examination with QTC Medical Services in May 2012.  Puretone thresholds on this examination, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
70
65
80
105
80
LEFT
50
40
50
70
53

Speech audiometry revealed speech recognition ability of 96 percent in both ears.

As the Veteran's puretone threshold at each of the four specified frequencies was again 55 decibels or higher for the right ear, the 38 C.F.R. § 4.86(a) provision can be applied.  Applying the findings from the May 2012 VA examination yields a finding of Level II hearing loss (Table VI) or Level VII hearing loss (Table VIA) in the right ear and Level I hearing loss in the left ear.  38 C.F.R. §§ 4.85; 4.86(a).  Where hearing loss is at Level VII in one ear and the other ear is not service connected, a 0 percent rating is assigned under Table VII.  Id.

The Board notes that the July 2008 and May 2012 examination were conducted in accordance with 38 C.F.R. § 4.85(a) and the examiners noted the Veteran's reported functional difficulty.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In this regard, in the March 2008 VA QTC examination, the examiner discusses the Veteran's symptoms and employment, and described the functional effects of the Veteran's hearing loss on his daily life as difficulty hearing and understanding speech especially in noisy environments.  The Veteran's May 2012 examiner discussed the functional impact of hearing loss with the Veteran, and quoted the Veteran as stating that he has difficulty understanding conversational speech, hearing in the presence of background noise, hearing over the telephone, localizing sounds, and tolerating loud sounds.  Accordingly, the Board finds these examinations comply with the provisions of 38 C.F.R. § 4.85(a) and are afforded great probative value. 

The Veteran also provided statements concerning his functional impairment.  The Veteran stated in his May 2008 claim that he has difficulty identifying the direction a sound is coming from and cannot hear the telephone with his right ear.  In a June 2008 statement the Veteran added that he must sleep on his right side at night because he cannot hear his alarm with his right ear, that he has had to turn up the volume on his television, and that he has had to set his mobile telephone to vibrate.  He also described how his hearing loss has made his job at the Georgia Department of Corrections more difficult because it is difficult to understand what someone is saying when there is a lot of other noise nearby.  The Veteran also asserted in his February 2009 notice of disagreement and October 2009 substantive appeal that the tympanoplasty he underwent at the Atlanta VAMC had actually made his hearing worse, rather than better. 

The Veteran elaborated further in his substantive appeal on how his hearing loss has made his job more difficult.  Because he works in a facility where over 1000 inmates are housed, extreme awareness of surroundings is very important for the Veteran's general safety and ability to quickly respond to escalating situations.  It is also more difficult because he is less able to monitor inmates' tone of voice and conversations, which would aid in being able to predict impending assaults.  He states that his hearing aid has "done little to improve these circumstances."

To the extent there are any perceived deficiencies in the VA examiners' discussions of the Veteran's functional impairment due to hearing loss, the Board has been provided ample additional evidence concerning the Veteran's functional impairment in order to accurately evaluate the Veteran's current disability level, and there is no prejudice in deciding the claim.  See Martinak, 21 Vet. App. 447 (even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination).

The Board also notes that in the Veteran's October 2009 substantive appeal, he appeared to argue that he should receive a higher rating for his right ear hearing loss pursuant to 38 U.S.C.A. § 1151(a) (2011) as the surgery made his right ear hearing loss worse.  As the Veteran is already service connected for right ear hearing loss, any worsening due to the surgery is considered when rating his disability.  The Board has considered the post-surgical audiometric findings, but the results from such testing, as discussed above, do not warrant an evaluation in excess of the 10 percent presently assigned. 

The Board sympathizes with the Veteran's complaints regarding the functional impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  While the Veteran's hearing has worsened since the 10 percent rating was assigned in 1981, such rating was assigned under old rating criteria.  The rating criteria have since been revised, and his claim for an increased rating must be evaluated under the current rating criteria.  As noted above, under the current rating criteria, his audiological findings warrant only a noncompensable, 0 percent rating.  However, ratings cannot be reduced solely based on a change in rating criteria, and in this case, the Veteran's 10 percent evaluation has been in effect for more than 20 years and cannot be reduced except upon a finding of fraud.  38 C.F.R. § 3.951(b) (2011).  In short, although the Veteran's right ear hearing loss has worsened over the years, the audiological findings during the course of this claim for increase do not support an evaluation in excess of the protected 10 percent rating presently assigned. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hearing loss and that the Veteran's functional impairment is adequately reflected by those medical findings.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating than 10 percent for right ear hearing loss at any time during this appeal.

In rendering this decision, the Board has considered the provisions of 38 C.F.R. § 3.383, which permits consideration for rating purposes as if both ears are service connected, where hearing impairment in the service-connected ear is itself compensable to a degree of 10 percent or more, and the nonservice-connected ear otherwise meets VA's definition of impaired hearing set forth in 38 C.F.R. § 3.385.  

In this case, the Veteran's left ear is not service connected and his service-connected right ear receives a protected 10 percent rating, although current audiological examination results support only a noncompensable rating in the right ear.  However, the Board need not address at this time whether such facts permit application of 38 C.F.R. § 3.383(a)(3), as there has been no point during the course of this appeal where the Veteran's hearing loss in the left ear has manifested greater than Level I hearing loss.  In determining the evaluation to be assigned to the service-connected right ear, Level 1 hearing loss for the left ear was already considered and did not support a compensable rating.  Thus, even if the provisions of 38 C.F.R. § 3.383(a)(3) were applicable, a rating in excess of 10 percent would still be denied. 

As a final matter, the Board has also considered whether the Veteran's right ear hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for more severe symptoms than currently shown by the evidence.  38 C.F.R. § 4.85.  Indeed, the Veteran is currently in receipt of a protected 10 percent rating, even though his audiometric findings warrant only a noncompensable evaluation under the current rating criteria.  Moreover, the regulations provide for consideration of his nonservice-connected ear in certain situations to provide for higher evaluations.  38 C.F.R. § 3.383(a)(3).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a disability rating higher than 10 percent for right ear hearing loss is denied.



____________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


